FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 8, 2021

                                     No. 04-21-00194-CR

                                      Chance WATSON,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 7426
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER
        On August 3, 2021, we issued an order directing the court reporters in this case to file
their volumes of the reporter’s record by August 30, 2021. Court reporter Tonya R. Thompson
requested an extension of time to file her volumes of the record until September 26, 2021, and
we granted that request. As of the date of this order, Ms. Thompson has not filed her volumes of
the record. We therefore ORDER court reporter Tonya R. Thompson to file her volumes of the
reporter’s record by October 18, 2021.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court